Exhibit 10.1

 

EXECUTION VERSION

 



TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (“Agreement”) is made and entered into as of
May 24, 2018, by and between Hunt Companies, Inc. (“Licensor”) and Five Oaks
Investment Corp., a Maryland corporation (“Licensee”).

 

RECITALS

 

WHEREAS, Licensor is the owner of the service mark, corporate name and trade
name “Hunt”, U.S. Registration Nos. 4,547,076 and 4,542,933; as well as
trademark “H”, U.S. Registration No. 3,655,785 and, in each case, all common-law
rights related thereto (collectively, the “Licensed Marks”);

 

WHEREAS, Licensee is a real estate finance company that conducts its operations
as a real estate investment trust (the “Licensee Business”);

 

WHEREAS, Licensee and Hunt Investment Management, LLC, a subsidiary of Licensor
(the “Manager”) entered into that certain Management Agreement dated as of
January 18, 2018 (as the same may be amended, modified or otherwise restated,
the “Management Agreement”), pursuant to which, Licensee engaged the Manager to
act as the manager of Licensee; and

 

WHEREAS, Licensee desires to brand the Licensee Business using the Licensed
Marks and Company Name (as defined below), and Licensor is willing to permit
Licensee to use the Licensed Marks and Company Name, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

Article I

GRANT OF RIGHTS; SUBLICENSING

 

Section 1.1            License Grant.

 

(a)          Subject to the terms and conditions herein, Licensor hereby grants
to Licensee a fully paid-up, royalty-free, non-exclusive, non-transferable
(subject to Article IX), worldwide license to use the Licensed Marks during the
Term of this Agreement, solely (i) as a trademark, in connection with the
Licensee Business or (ii) as part of the corporate name or trade name “Hunt
Companies Finance Trust,” “Hunt Companies Finance Trust, Inc.,” or “HCFT”
(including in the form set forth on Schedule A hereto) (collectively, the
“Company Name”). For clarity, the license in this Section 1.1(a) covers only the
exact Company Name; Licensee shall have no right to use (A) the Licensed Marks
standing alone, (B) any new trademark, corporate name or trademark containing
the Licensed Marks or (C) any modification, stylization or derivative of the
Company Name, in each case, without the prior written consent of Licensor in its
sole discretion.

 



 

 

 

(b)          Subject to the terms and conditions herein, Licensor hereby grants
to Licensee a fully paid-up, royalty-free, non-exclusive, non-transferable
(subject to Article IX), worldwide license to use the Licensed Marks, during the
Term of this Agreement, as part of the domain names HCFT.com,
Huntcompaniesfinancetrst.com, Huntcompaniesfinancialtrust.com and Huntcft.com
(collectively, the “Domain Names”). For clarity, the license in this Section
1.1(b) covers only the exact Domain Names; Licensee shall have no right to use
(i) the Licensed Marks standing alone or (ii) any domain name containing the
Licensed Marks other than the Domain Names, in each case, without the prior
written consent of Licensor in its sole discretion.

 

Section 1.2           Sublicensing. Licensee shall not sublicense its rights
under this Agreement except to a current or future subsidiary of Licensee;
provided, that (a) prior written notice of such sublicensing shall be provided
to Licensor, (b) no such subsidiary shall use the Licensed Marks as part of a
name other than its name or the Company Name and (c) any such sublicense shall
terminate automatically, with no need for written notice, if (x) such entity
ceases to be a subsidiary of Licensee, (y) this Agreement terminates for any
reason or (z) Licensor gives notice of such termination. Licensee shall be
responsible for any such sublicensee’s compliance with the provisions of this
Agreement, and any breach by a sublicensee of any such provision shall
constitute a breach of this Agreement by Licensee.

 

Section 1.3           Subsidiaries. Neither Licensee nor any of its current or
future subsidiaries shall use any trademark, corporate name, trade name or logo
of Licensor (other than the Licensed Marks) without the prior written consent of
Licensor in its sole discretion.

 

Section 1.4            Reservation of Rights. All rights not expressly granted
to Licensee in this Agreement are reserved to Licensor.

 

Article II

OWNERSHIP

 

Licensee acknowledges and agrees that, as between the parties, Licensor is the
sole owner of all right, title and interest in and to the Licensed Marks.
Licensee agrees not to do anything inconsistent with such ownership, including
(i) filing to register any trademark or service mark containing the Licensed
Marks or anything confusingly similar thereto or (ii) directly or indirectly
challenging, contesting or otherwise disputing the validity or enforceability
of, or Licensor’s ownership of or right, title or interest in, the Licensed
Marks (and the associated goodwill), including without limitation, arising out
of or relating to any third-party claim, allegation, action, demand, proceeding
or suit (“Action”) regarding enforcement of this Agreement or involving any
third party. The parties intend that any and all goodwill in the Licensed Marks
arising from Licensee’s or any applicable sublicensee’s use of the Licensed
Marks shall inure solely to the benefit of Licensor. Notwithstanding the
foregoing, in the event that Licensee or any permitted sublicensee is deemed to
own any rights in the Licensed Marks, Licensee hereby irrevocably assigns (or
shall cause such sublicensee to assign), without further consideration, such
rights to Licensor together with all goodwill associated therewith.

 



 2 

 

 

Article III

REGISTRATION

 

Licensor agrees that Licensee (and any permitted sublicensee) may register or
may have registered the Company Name as a corporate name; provided, in each case
that such registration shall not grant Licensee any interest in the Licensed
Marks. Licensee has not and shall not register a domain name or a social media
identifier containing or comprising the Licensed Marks without Licensor’s prior
written consent, which shall not be unreasonably withheld, provided, that, (a)
at Licensor’s option, Licensee may serve as the registrant or owner of record of
such domain name or social media identifier, and (b) if Licensor allows Licensee
to serve as the registrant or owner of record of such domain name or social
media identifier, such registration shall not grant Licensee any interest in the
Licensed Marks.

 

Article IV

USE OF COMPANY NAME AND LICENSED MARKS

 

Section 4.1           Quality Control. Licensee and its permitted sublicensees
shall use the Licensed Marks, Company Name, Domain Names and the ticker symbol
“HCFT” (the “Ticker Symbol”) in a manner consistent with Licensor’s high
standards of and reputation for quality, and in accordance with good trademark
practice wherever any of the same are used. Licensee shall not take any action
that could reasonably be expected to be detrimental to the Licensed Marks or the
goodwill associated therewith. Licensee shall use with the Licensed Marks,
Company Name, Ticker Symbol and Domain Names any applicable trademark notices as
may be requested by Licensor or required under applicable laws, regulations,
stock exchange and other rules (“Laws”) and reputable industry practice.

 

Section 4.2          Samples. Upon request by Licensor, Licensee shall furnish
to Licensor representative samples of all advertising and promotional materials
that use the Licensed Marks, Company Name, Ticker Symbol or Domain Names, in any
media or format. Licensee shall make any changes to such materials that Licensor
requests to comply with Section 4.1, or to preserve the validity of Licensor’s
rights in the Licensed Marks.

 

Section 4.3          Compliance with Laws. Licensee shall, at its sole expense,
comply at all times with all applicable Laws and reputable industry practice
pertaining to the Licensee Business and the use of the Licensed Marks, Company
Name, Ticker Symbol and Domain Names.

 

Article V

TERM AND TERMINATION

 

Section 5.1           Term. The term of this Agreement (“Term”) commenced on May
17, 2018 and continues in perpetuity, unless termination occurs pursuant to the
other provisions of this Article V.

 

Section 5.2            Termination for Convenience. Either party may terminate
this Agreement for any reason upon 90 days’ prior written notice to the other
party.

 

Section 5.3           Termination for Breach. If either party materially
breaches one or more of its obligations hereunder, the other party may terminate
this Agreement, effective upon written notice, if the breaching party does not
cure such breach within 15 days after written notice thereof (or any
mutually-agreed extension). Licensor may terminate this Agreement immediately,
effective upon written notice, if (a) Licensee violates or attempts to violate
Article IX or (b) a sublicensee materially breaches its sublicense in a manner
that harms the Licensed Marks or Company Name, and (i) such sublicensee does not
cure same within 15 days after notice from Licensor to Licensee or (ii) Licensee
does not terminate such sublicense within 15 days after notice from Licensor.

 



 3 

 

 

Section 5.4           Termination of Management Agreement. This Agreement shall
terminate automatically without notice and immediately if (a) Manager or another
affiliate of Licensor is no longer acting as manager to Licensee under the
Management Agreement or a similar agreement, or (b) if the Manager is no longer
an affiliate of Licensor. Upon notification of termination or non-renewal of the
Management Agreement by Licensee to Manager, Licensor may elect to effect
termination of this Agreement immediately at any time after 30 days from date of
such notification. The term “affiliate” as used herein shall have the meaning
given to such term in the Management Agreement.

 

Section 5.5          Termination for Bankruptcy. Licensor has the right to
terminate this Agreement immediately upon written notice to Licensee if (a)
Licensee makes an assignment for the benefit of creditors; (b) Licensee admits
in writing its inability to pay debts as they mature; (c) a trustee or receiver
is appointed for a substantial part of Licensee’s assets or (d) to the extent
termination is enforceable under local law, a proceeding in bankruptcy is
instituted against Licensee which is acquiesced in, is not dismissed within 120
days, or results in an adjudication of bankruptcy. In the event of any of the
foregoing, Licensor shall have the right, in addition to its other rights and
remedies, to suspend Licensee’s rights regarding the Licensed Marks, Company
Name and Domain Names (and Ticker Symbol, to the extent permitted by applicable
Law) while Licensee attempts to remedy the situation.

 

Section 5.6            Effect of Termination; Survival. Upon termination of this
Agreement for any reason, (a) Licensee shall immediately, except as required by
Law, (i) cease all use of the Licensed Marks, Company Name and Domain Names,
(ii) at Licensor’s option, cancel or transfer to Licensor any corporate names,
domain names or social media identifiers (and all registrations therefor), (iii)
cease all use of the Ticker Symbol and (iv) destroy (or delete the Licensed
Marks, Company Name, Domain Names and Ticker Symbols from) all existing
materials in any media in its possession or control and bearing the Licensed
Marks, Company Name, Domain Names or Ticker Symbols, in each case, at Licensee’s
expense; and (b) the parties shall cooperate so as to best preserve the value of
the Licensed Marks and Company Name. Article 3, this Section 5.6, Sections 7.2
and 7.3, and Articles VIII, IX and X shall survive termination of this
Agreement.

 

Article VI

INFRINGEMENT

 

Licensee shall notify Licensor promptly after it becomes aware of any actual or
threatened infringement, imitation, dilution, misappropriation or other
unauthorized use or conduct in derogation (“Infringement”) of the Licensed
Marks, Company Name, Domain Names or Ticker Symbol. Licensor shall have the sole
right to bring any Action to remedy the foregoing, and Licensee shall cooperate
with Licensor in same, at Licensor’s expense.

 



 4 

 

  

Article VII

REPRESENTATIONS AND WARRANTIES; LIMITATIONS

  

Section 7.1            Each party represents and warrants to the other party
that:

 

(a)          This Agreement is a legal, valid and binding obligation of the
warranting party, enforceable against such party in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity);

 

(b)         The warranting party is not subject to any judgment, order,
injunction, decree or award that would interfere with its performance of any of
its obligations hereunder; and

 

(c)          The warranting party has full power and authority to enter into and
perform its obligations under this Agreement in accordance with its terms.

 

Section 7.2           EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1, LICENSOR
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THIS
AGREEMENT, THE LICENSED MARKS, THE COMPANY NAME, DOMAIN NAMES AND TICKER SYMBOL
AND EXPRESSLY DISCLAIMS ALL SUCH REPRESENTATIONS AND WARRANTIES, INCLUDING ANY
WITH RESPECT TO TITLE, NON-INFRINGEMENT, MERCHANTABILITY, VALUE, RELIABILITY OR
FITNESS FOR USE. LICENSEE’S USE OF THE LICENSED MARKS IS ON AN “AS-IS” BASIS.

 

Section 7.3           EXCEPT WITH RESPECT TO LICENSEE’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 8, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES
(INCLUDING LOST PROFITS OR GOODWILL, BUSINESS INTERRUPTION AND THE LIKE)
RELATING TO THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

Article VIII

INDEMNIFICATION

 

Section 8.1          Indemnity by Licensee. Licensee will defend at its expense,
indemnify and hold harmless Licensor and its affiliates and its and their
respective directors, officers, employees, agents and representatives from any
losses, liabilities, damages, awards, settlements, judgments, fees, costs or
expenses (including reasonable attorneys’ fees and costs of suit) arising out of
or relating to any third-party Action against any of them that arises out of or
relates to (i) any breach by Licensee of this Agreement or its warranties,
representations, covenants and undertakings hereunder; (ii) Licensee’s operation
of the Licensee Business; or (iii) any claim that Licensee’s use of the Licensed
Marks, Company Name, Domain Names or Ticker Symbol, other than as explicitly
authorized by this Agreement, Infringes the rights of a third party.

 



 5 

 

 

Section 8.2           Indemnification Procedure. Licensor will promptly notify
Licensee in writing of any indemnifiable claim and as promptly as practicable
tender its defense to Licensee. Any delay in such notice will not relieve
Licensee from its obligations to the extent it is not prejudiced thereby.
Licensor will cooperate with Licensee at Licensee’s expense in the defense of
any indemnified claim. Licensee may not settle any indemnified claim without
Licensor’s prior, written consent, in Licensor’s sole discretion. Licensor may
participate in its defense of an indemnified claim with counsel of its own
choice at its own expense.

 

Article IX

ASSIGNMENTS

 

Licensee may not assign, transfer, pledge, mortgage or otherwise encumber this
Agreement or its right to use the Licensed Marks or Company Name (or assume this
Agreement in bankruptcy), in whole or in part, without the prior written consent
of Licensor in its sole discretion, except for an assignment outside of
bankruptcy to a successor organization that is solely the result of a name
change by Licensee. For the avoidance of doubt, a merger, change of control,
reorganization or sale of all or substantially all of the stock of Licensee
shall be deemed an “assignment” requiring such consent, regardless of whether
Licensee is the surviving entity or whether such transaction constitutes an
assignment under applicable Law. Licensee acknowledges that its identity is a
material condition that induced Licensor to enter into this Agreement. Any
attempted action in violation of the foregoing shall be null and void ab initio
and of no force or effect, and shall result in immediate termination of this
Agreement. In the event of a permitted assignment hereunder, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

Article X

MISCELLANEOUS

 

Section 10.1         Notice. Any notices that may or are required to be given
hereunder by any party to another shall be deemed to have been duly given if (i)
personally delivered, when received, (ii) sent by U.S. Express Mail or
recognized overnight courier, on the following business day, or (iii) delivered
by facsimile transmission or electronic mail, when received:

 

LICENSOR:   LICENSEE:       Hunt Companies, Inc.   Five Oaks Investment Corp.
980 North Michigan Avenue, Suite 1150   230 Park Avenue, 19th Floor Chicago,
Illinois 60611   New York, New York 10169 Attention: General Counsel  
Attention:    Chairman, Audit Committee,
                       Board of Directors Email:  [xxxx]@huntcompanies.com    

  

Section 10.2         Integration. This Agreement and Schedule herewith contains
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof, and supersedes all prior and contemporaneous
agreements and understanding (including, without limitation, any prior
agreements between the Licensee and Manager), with respect to the subject matter
hereof. The express terms hereof control and supersede any course of performance
and/or usage of the trade inconsistent with any of the terms hereof.

 



 6 

 

 

Section 10.3          Amendments. Neither this Agreement, nor any terms hereof,
may be amended, supplemented or modified except in an instrument in writing
executed by the parties hereto.

 

Section 10.4         Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK CITY
FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF
THISAGREEMENT, AND TO THE LAYING OF VENUE IN ANY SUCH COURT.

 

Section 10.5       Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION, DIRECTLY OR INDIRECTLY, ARISING OUT OF, UNDER OR IN CONNECTION WITH
OR RELATING TO THIS AGREEMENT.

 

Section 10.6         No Waiver; Cumulative Remedies. No failure or delay by a
party hereto to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Section 10.7         Costs and Expenses. Each party hereto shall bear its own
costs and expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiations and preparation of
this Agreement, and all matters incident thereto.

 

Section 10.8         Section Headings. The section and subsection headings in
this Agreement are for convenience in reference only and shall not be deemed to
alter or affect the interpretation of any provisions hereof.

 

Section 10.9         Counterparts. This Agreement may be executed by the parties
to this Agreement in any number of separate counterparts (including by .pdf or
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 10.10       Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Signature Page Follows]

 

 7 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

 

  HUNT COMPANIES, INC.                     By: /s/ Kara E. Harchuck     Name:
Kara E. Harchuck     Title: Executive Vice President / General Counsel          
          FIVE OAKS INVESTMENT CORP.                     By: /s/ Michael Larsen
    Name: Michael Larsen     Title: President  

 



[Signature Page to IP License Agreement]

 

 

 

 

SCHEDULE A

  

[image_001.jpg]

 

 



 

 